DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Liang et al. (US 20100214744 A1, hereinafter “Liang”) 
Braud et al. (US 20130335206 A1, hereinafter “Braud”)
Potter et al. (US 6308230 B1, hereinafter “Potter”)
Haddock et al. (Integrated Communication and Navigation Module, Sep. 2012, hereinafter “Haddock”)
Shepstone et al. (US 20050242908 A1, hereinafter “Shepstone”)
Gil  (KR 20150102844 A, hereinafter “Song”)

Response to Arguments
Applicant Arguments/Remarks filed on 09/28/2022 have been fully considered but are moot in view of the new ground of rejection set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites in part “further comprises a non-conducting rail that is arranged in parallel to a longitudinal axis of the hollow body”. A thorough review of applicant original disclosure fails to reveal such limitation. The application as originally filed fails to discloses that the rail  is non-conductive rail. Appropriate correction and/or explanation are respectfully needed.
Claims 3-11, and 13-21 depend on claim 1 and are therefore rejected on the same ground as claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, 13-15, 17, 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 20100214744 A1, hereinafter “Liang”) in view of Braud et al. (US 20130335206 A1, hereinafter “Braud”) and in view of Shepstone et al. (US 20050242908 A1, hereinafter “Shepstone”) and in view of Song  (KR 20150102844 A, hereinafter “Song”).
Regarding claim 1:
Liang teaches a device with an electronic component arranged operably in a cavity of said device (Liang [0009]. Where Liang teaches and power supply disposed inside or outside an LED light pole or a LED device), said device comprising: 
an electronic component electrically connected to an electrical functional unit of said device (Liang [0019]-[0026], figs. 2-5, and 7, where Liang teaches a modular outdoor LED power supply connected to corresponding LEDs to provides illumination), wherein said electronic component:
has a component housing, wherein said component housing is a heat sink for said electronic component  (Liang [0023]-[0030], figs. 2-5, and 7, where Liang discloses that the housing is a heat sink spaced apart from the device or the power supply for example); and
is mechanically fixed by said component housing in a cavity of said device (Liang [0023]-[0030], figs. 2-5, and 7, where Liang teaches the heat sink is mechanically fixed or coupled to a cavity of said device); and 
an opening for inserting said electronic component into the cavity (Liang [0023]-[0030], figs. 2-5, and 7, where there is an opening to inserting the electronic components such as opening (12 or 85)) 
	Liang fails to explicitly show an opening for inserting the electronic component into the cavity, wherein said cavity is a pillar- like hollow body and a bottom side of said component housing that is opposite said top side, wherein said top side and said bottom side are oriented substantially perpendicular to a longitudinal axis of said device, wherein the component housing is mechanically fixed to the rail such that air within the hollow body can flow around all sides of the component housing; and said electronic component has ports on: a top side; and
a bottom side of said component housing that is opposite said top side, wherein said top side and said bottom side are oriented substantially perpendicular to a longitudinal axis of said device.
Liang fails to explicitly teach the teaches an opening for inserting electronic component into a cavity of a lamppost  wherein the cavity is a pillar-like hollow body and that the component housing is completely spaced apart from inner sides of the hollow body.
Liang teaches a hollow cavity or an opening that contains the electronic component and that the heat-dissipating outer cover (80) seems to provide and opening for inserting the electronic component inside the pole and that a bottom side of said component housing that is opposite said top side, wherein said top side and said bottom side are oriented substantially perpendicular to a longitudinal axis of said device for conducting power and or signals and the device can use bolds or screws to attached itself to the inside of the cavity of the pole which would allow ventilation all around the device unless the part that is attached is sealed which it is not. The top side and the bottom side are oriented substantially perpendicular to a longitudinal axis of said device. Therefore, air can flow around the device.  (Liang [0028], figs. 2-5, and 7).
However, Braud clearly shows and teaches an opening for inserting electronic component into a cavity of a lamppost  wherein the cavity is a pillar-like hollow body and cables CE and CD (that is considered here as a rail) where the electronic device can be attached inside the hollow lamp post (Braud [0047-[0055], fig. 1). The top side and the bottom side are oriented substantially perpendicular to a longitudinal axis of said device. Furthermore, Shepstone in the same line of endeavor teaches a light pole with integral circuit breaker wherein the pole has a hollow cavity and a circuit breaker is configure to fit inside the hollow cavity and is attached using the lines and loads conductors (serving as rail) which are spaced apart from the inner lamp post. The top side and the bottom side are oriented substantially perpendicular to a longitudinal axis of said device. In order words and contour of the circuit breaker is not attached to the pole in the inside, thus air can flow around it (Shepstone [0023] fig. 1 and 2).  
Therefore, taking the teachings of Liang, Braud and Shepstone as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to include an opening for inserting and removing said electronic component into the cavity of a lamppost in order to allow easy access to the component and to allow for repair without having to disassemble the whole lamppost or the light pole or taking it down and allow for proper ventilation and cooling while making the device as big as possible to fit inside the cavity of the pole without touching inside wall of the lamp post.
Liang in view of Braud and in view of Shepstone fails to explicitly teach wherein the rails are non-conductive rails.
However, Song teaches that a rail can be used to provide power to an electrical equipment such as speaker or the rail can be nonconductive. In that case the rail can be used to carry power wires to the electrical equipment.
Therefore, taking the teachings of Liang, Braud, Shepstone and Song as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a rail to support the circuit and to provide holding means to move the power wires to the electronic equipment, in order to be able to remove and reattached the wires and the component housing to allow easy maintenance and replacement (Song [0018]-[0023]).

Regarding claim 3:
Liang in view of Braud, in view of Shepstone and in view of Song teaches wherein said device is a pole (Liang [0009], [0023]-[0030], figs. 2-5, and 7; Braud [0055], fig. 1).
Regarding claim 4:
Liang in view of Braud, in view of Shepstone and in view of Song teaches wherein said device includes a fastening element in the cavity to mechanically fix said component housing in the cavity of the device, wherein said fastening element is at least one of: arranged in parallel to a longitudinal axis of said device and in said device; and mechanically fixed on an inner longitudinal side of said device (Liang [0009], [0023]-[0030], figs. 2-5, and 7; Braud [0055], figs. 1-4).
Regarding claim 5:
Liang in view of Braud, in view of Shepstone and in view of Song teaches wherein said component housing has at least one holding region on an outer side of said component housing, wherein a holding device engages with said holding region in a form-fitting manner, wherein said holding device is operably connected to said fastening element of said device (Liang [0009], [0023]-[0030], figs. 2-5, and 7; Braud [0055], figs. 1-4).
Regarding claim 6:
Liang in view of Braud, in view of Shepstone and in view of Song teaches wherein said holding device is connected to said fastening element by at least one of:
mechanically; and magnetically (Liang [0009], [0023]-[0030], figs. 2-5, and 7; Braud [0055], figs. 1 and 2).
Regarding claim 7:
Liang in view of Braud, in view of Shepstone and in view of Song teaches wherein said holding device is mechanically connected to said fastening element of said device by at least one of: a clamping connection; a latching connection; and a screw connection (Liang [0009], [0023]-[0030], figs. 2-5, and 7; Braud [0055], figs. 1 and 2).
Regarding claim 8:
Liang in view of Braud, in view of Shepstone and in view of Song teaches wherein said component housing is a heat sink for a control unit within said component housing of said electronic component (Liang [0009], [0023]-[0030], figs. 2-5, and 7; Braud [0021], [0025], [0033], [0055], figs. 1 and 2).
Regarding claim 9:
Liang in view of Braud, in view of Shepstone and in view of Song teaches wherein said component housing is a heat sink for an energy supply unit within said component housing of said electronic component (Liang abstract  [0009], [0020]-[0030], figs. 2-5, and 7; Braud [0021], [0025], [0033], [0055], figs. 1 and 2).
Regarding claim 10:
Liang in view of Braud, in view of Shepstone and in view of Song teaches wherein said component housing has at least one protrusion on an inner side of said component housing, wherein said protrusion extends into an interior of said component housing and is directly opposite said control unit of said electronic component and contacts said control unit of said electronic component directly (Liang abstract [0009], [0020]-[0030], figs. 2-5, and 7; Braud [0021], [0025], [0033], [0055], figs. 1-4).
Regarding claim 11:
Liang in view of Braud, in view of Shepstone and in view of Song teaches wherein said component housing has at least one protrusion on an inner side of said component housing, wherein said protrusion extends into an interior of said component housing and is directly opposite said energy supply unit of said electronic component and contacts said energy supply unit of said electronic component directly (Liang abstract [0009], [0020]-[0030], figs. 2-5, and 7; Braud [0021], [0025], [0033], [0055], figs. 1 and 2).
Regarding claim 13:
Liang in view of Braud, in view of Shepstone and in view of Song teaches wherein said ports are at least one of: electrical; and optical (Liang abstract [0009], [0020]-[0030], figs. 2-5, and 7; Braud [0021], [0025], [0033], [0055], figs. 1 and 2).
Regarding claim 14:
Liang in view of Braud, in view of Shepstone and in view of Song teaches wherein said component housing is formed in a plurality of parts and the ports on said component housing are arranged in at least one of: an upper part of said component housing; and a lower part of said component housing (Liang abstract [0009], [0020]-[0030], figs. 2-5, and 7; Braud [0021], [0025], [0033], [0055], figs. 1 and 2).
Regarding claim 15:
Liang in view of Braud, in view of Shepstone and in view of Song teaches wherein said component housing has a plurality of parts, a first lateral part of said component housing being detachably connected to a second lateral part of said component housing in a form-fitting manner (Liang abstract  [0009], [0020]-[0030], figs. 2-5, and 7; Braud [0021], [0025], [0033], [0055], figs. 1 and 2).

Regarding claim 17:
Liang in view of Braud, in view of Shepstone and in view of Song teaches wherein said electronic component comprises an energy supply unit, wherein said energy supply unit includes: a first energy port for supplying a supply energy external to said component; and at least one second energy port for diverting a supply energy for said electrical functional unit of said device (Liang abstract [0009], [0020]-[0030], figs. 2-5, and 7; Braud [0009], [0021], [0025], [0033], [0055], figs. 1 and 2).
Regarding claim 19:
Liang in view of Braud, in view of Shepstone and in view of Song teaches wherein said electronic component comprises a control unit, wherein said control unit comprises: at least one first data port configured to transmit a data signal between said electronic component and a network component remote from said device; and at least one second data port configured to transmit a data signal between said electronic component and said functional unit of said device, wherein said control unit is configured to forward data communication between said remote network component and said functional unit of said device (Liang abstract [0009], [0020]-[0030], figs. 2-5, and 7; Braud [0009]-[0010], [0021], [0025], [0033], [0055], figs. 1 and 2).
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 20100214744 A1, hereinafter “Liang”) in view of Braud et al. (US 20130335206 A1, hereinafter “Braud”), in view of Shepstone et al. (US 20050242908 A1, hereinafter “Shepstone”), in view of Song  (KR 20150102844 A, hereinafter “Song”) and in view of Potter et al. (US 6308230 B1, hereinafter “Potter”).
Regarding claim 16:
Liang in view of Braud, in view of Shepstone and in view of Song teaches wherein said component housing includes at least one printed circuit board.
Liang in view of Braud, in view of Shepstone and in view of Song fails to explicitly teach if the PCB is a printed circuit board with a form factor of PC/104.
However, Potter teaches using PC104 board in limited space such as inside a pole is well known in the art (Potter col 3 lines 49-65).
 Therefore, taking the teachings of Liang, Braud, Shepstone, Song and Potter as a whole, would have been obvious to one of ordinary skill in the art to use a PC104 printed circuit board in order to replace an embedded microcomputer device controller designed using a customized chip-by-chip architecture with an in-system re-programmable unit by the use of a modular device architecture which can be upgraded easily with additional processing power and interfaces. In addition, the PC bus standard compatibility of this technology allows PC hardware, software and developmental tools and system design knowledge to be fully leveraged in its use (Potter col 3 lines 49-65).

Regarding claim 20:
Liang in view of Braud, in view of Shepstone, in view of Song and in view of Potter teaches wherein: said electronic component includes a sensor on said component housing configured to provide a sensor signal; and a control unit of said electronic component is configured to:
evaluate the sensor signal;
detect a change in the sensor signal; and
alert a network component remote from said device when the change in the sensor signal is detected by said control unit (Liang abstract [0009], [0020]-[0030], figs. 2-5, and 7; Braud [0009]-[0010], [0021], [0025], [0033], [0045], [0055], [0076], figs. 1 and 2; Potter col. 2 lines 43-49; col. 4 lines 21-34, figs. 1 and 2)
Regarding claim 21:
Liang in view of Braud, in view of Shepstone, in view of Song and in view of Potter wherein: the component housing comprises a plurality of lateral sides oriented substantially parallel to the longitudinal axis of said hollow body; the top side of the component housing comprises a mechanically detachable lid in contact with each of the lateral sides; and the lateral sides of the component housing are completely spaced apart from the inner sides of said hollow body such that a gap exists between each lateral side and the inner side of said hollow body that is adjacent to the lateral side (Liang abstract [0009], [0020]-[0030], figs. 2-5, and 7; Braud [0009]-[0010], [0021], [0025], [0033], [0045], [0055], [0076], figs. 1 and 2; Potter col. 2 lines 43-49; col. 4 lines 21-34, figs. 1 and 2).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 20100214744 A1, hereinafter “Liang”) in view of Braud et al. (US 20130335206 A1, hereinafter “Braud”), in view of Shepstone et al. (US 20050242908 A1, hereinafter “Shepstone”), in view of Song  (KR 20150102844 A, hereinafter “Song”) and in view of Haddock et al. (Integrated Communication and Navigation Module, Sep. 2012, hereinafter “Haddock”).
Regarding claim 18:
Liang in view of Braud and in view of Shepstone and in view of Song teaches providing power or energy and data signal to be transmitted between electronic component and electrical functioning unit but fail to teach wherein said second energy port provides a Power-on-Ethernet (PoE) energy signal combined with a data signal to be transmitted between said electronic component and said electrical functional unit of said device.
	Haddock teaches and integrated communication and navigation modules wherein the module is powers by power over Ethernet (PoE or a +24VDC connection and the communication and navigation module (ICNM fits within the standard PC104 form factor (Haddock abstract, page 2 right column, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to modify Liang in view of Braud, in view of Shepstone and in view of Song such that the system can use power over Ethernet (PoE), in other to make the system more compact such that one connection is used instead of two for data communication and provide power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        November 1, 2022